Exhibit 99.1 FOR RELEASE AT 3:00 PM CST Contact:Pat Hansen Senior Vice President and Chief Financial Officer 414-247-3435 www.strattec.com STRATTEC SECURITY CORPORATION REPORTS FISCAL 2 Milwaukee, Wisconsin – April 24, 2014 STRATTEC SECURITY CORPORATION (NASDAQ:STRT) today reported operating results for the fiscal third quarter ended March 30, 2014. Net sales for the Company’s third quarter ended March 30, 2014 were $85.3 million, compared to net sales of $74.7 million for the third quarter ended March 31, 2013.The net sales improvement during the current quarter over the prior year quarter was attributed to increased customer production volumes and higher product content on certain vehicles for which we supply components. Net income for the current quarterly period was $3.6 million, compared to net income of $1.1 million in the prior year quarter.Diluted earnings per share for the current quarterly period were $1.00 compared to diluted earnings per share of $.32 in the prior year quarter. The lower net income for the prior year quarter was significantly affected by a pre-tax pension settlement charge relating to our Supplemental Executive Retirement Plan of $2.1 million or $.42 per diluted earnings per share.This settlement charge recognized the prior unrealized actuarial losses which were cash settled during the prior year quarter. 1 For the nine months ended March 30, 2014, the Company’s net sales were $246.4 million compared to net sales of $217.7 million in the prior year nine month period.Net income during the current year nine month period was $10.7 million compared to net income of $6.2 million in the prior year nine month period.Diluted earnings per share were $3.00 for the nine month period ended March 30, 2014 compared to diluted earnings per share of $1.80 during the nine month period ended March 31, 2013. Net sales to each of our customers or customer groups in the current year quarter and prior year quarter were as follows (in thousands): Three Months Ended March 30, 2014 March 31, 2013 Chrysler Group LLC $ $ General Motors Company Ford Motor Company Tier 1 Customers Commercial and Other OEM Customers Hyundai / Kia TOTAL $ $ Increased sales to Chrysler Group LLC and General Motors Company in the current year quarter was in each case primarily due to higher customer vehicle production volumes and content on models for which we supply components.The reduction in sales to Ford Motor Company in the current year quarter was attributed to lower vehicle production volumes on models we supply.Increased sales to Tier 1, Commercial and Other OEM Customers during the current year quarter related primarily to market growth and the increasing impact of sales of other vehicle access control products, such as latches, fobs, and driver controls, that have been developed in recent years to complement our historic core business of locks and keys.The reduction in sales to Hyundai / Kia in the current year quarter was principally due to lower customer vehicle production volume on models for which we supply components. 2 Gross profit margins were 17.5 percent in the current year quarter compared to 17.7 percent in the prior year quarter.The reduction in gross profit margin percentage in the current year quarter was impacted by higher manufacturing startup costs associated with new product program launches.These startup costs were partially offset by the benefits of higher customer vehicle production volumes. Normal operating expenses (excluding the prior year quarter $2.1 million pension settlement charge) as a percent of net sales in the current year quarter increased to 11.4% from 10.7% in comparison to the prior year quarter.The major contributors to the current quarter increase were higher engineering costs associated with new product programs under development and outside consulting and temporary help costs associated with an upgrade to our existing enterprise resource planning (ERP) system.The prior year quarter also included customer cost recoveries of engineering design and development costs previously incurred for a program that was canceled early. 3 Included in Other Income (Expense) in the current year quarter compared to the prior year quarter were the following items (in thousands of dollars): March 30, March 31, Foreign Currency Transaction Gain (Loss) $
